Citation Nr: 0820599	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  The veteran is the recipient of the Purple 
Heart and an Army Commendation Award with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, granted 
service connection for PTSD, assigning a 30 percent 
disability rating, denied service connection for bilateral 
knee, bilateral ankle, left hand and wrist disabilities and 
denied entitlement to TDIU.  

During the pendency of the appeal, service connection for 
hypertension was granted by rating decision dated in December 
2004.  The veteran did not file a Notice of Disagreement with 
any aspect of the December 2004 rating decision.  That issue 
is considered granted in full and is not before the Board.

The veteran requested an opportunity to testify before a 
hearing officer at the RO.  The scheduled hearing was 
postponed in December 2004.  The veteran's representative 
submitted a statement in May 2008 that the veteran no longer 
wanted the hearing.  The request is withdrawn.  The Board may 
proceed. 

Some clarification of the right knee issue is required.  The 
veteran filed service connection claims for a variety of 
disabilities shortly after separation, among them a right 
knee sprain disability.  The claim was denied in a September 
1969 rating decision, as the veteran had crepitus and pain in 
the knee, without relationship to service.  The veteran 
sought to reopen the claim in a 1977 claim.  He was diagnosed 
with chondromalacia of the patella at that time.  Reopening 
was denied.  The veteran currently suffers from degenerative 
joint disease (osteoarthritis) and rheumatoid arthritis of 
the right knee.  The RO considered the claim a petition to 
reopen.  Because service connection was not previously denied 
for osteoarthritis or rheumatoid arthritis of the right knee, 
those disabilities must be considered de novo.  Boggs v. 
Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that 
claims that are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims); see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. 
Cir. 1996).  Reopening is not required and the Board will not 
further discuss it.  See id.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed with rheumatoid 
arthritis of the bilateral knees, ankles, left wrist and 
hand, and he also has osteoarthritis of the bilateral knees 
and left hand.

2.  The veteran's rheumatoid arthritis of the bilateral 
knees, ankles, left wrist and hand and osteoarthritis of the 
bilateral knees and left hand are not shown in service, 
within one year of service and the preponderance of the 
evidence is against a causal relationship between the 
veteran's service injuries, including his shrapnel wounds and 
his current arthritic disabilities.

3.  The veteran's service-connected PTSD has been manifested 
by mild symptoms of depression, anxiety, flashbacks, sleep 
disturbances and occasional panic attacks, which are not 
productive of a difficulty in establishing and maintaining 
effective social relationships. 

4.  The veteran is currently service connected for PTSD, 
rated as 30 percent disabling, for hypertension, rated as 10 
percent disabling, and for scars of the right ear, right 
medial thigh, left upper arm and upper abdomen, all rated 
noncompensably disabling; these evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.


5.  The veteran's service connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee osteoarthritis and 
rheumatoid arthritis were not incurred in or aggravated by 
active service, nor may osteoarthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The veteran's bilateral ankle rheumatoid arthritis was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The veteran's left wrist rheumatoid arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  The veteran's left hand osteoarthritis and rheumatoid 
arthritis were not incurred in or aggravated by active 
service, nor may osteoarthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

5.  The criteria for an evaluation greater than 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

6.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's service 
connection claims, a letter dated in January 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  While 
the veteran was not provided notice of requirements as to the 
appropriate disability rating or effective date to be 
assigned, such notice is rendered moot in light of the 
Board's conclusion that service connection is not warranted, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran also received VCAA 
compliant notice in August 2006, which did include notice of 
requirements as to the appropriate disability rating or 
effective date to be assigned.  That notice was followed by 
readjudication in November 2006, February 2007 and November 
2007.  Any error as to these elements of notice is harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim for service connection for PTSD was granted, 
a disability rating and effective date assigned, in a March 
2003 decision of the RO.  Notice of the requirements for a 
disability rating and an effective date was provided in March 
and August 2006 letters to the veteran.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
initial rating claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in March and 
August 2006, he was provided three months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in November 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral knee, bilateral ankle, 
left wrist and hand conditions can be directly attributed to 
service.  Further examination or opinion is not needed on the 
claims because, at a minimum, the preponderance of the 
competent evidence is against a finding that the claimed 
conditions may be associated with the veteran's military 
service.  This is discussed in more detail below.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
August 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he had disabilities of the right 
and left knees, right and left ankles, left wrist and hand as 
a result of service, either as a result of his shrapnel 
injuries or as a result of herbicide exposure.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran undergone an August 2006 VA examination and has 
numerous VA treatment records which indicate that he has 
current diagnoses of rheumatoid arthritis of the right and 
left knees, right and left ankles, left wrist and hand and 
osteoarthritis of the bilateral knees and left hand.  The 
Board is satisfied by the evidence of current disability.  
See Hickson, supra.  

The veteran also served with distinction in Vietnam.  He is 
in receipt of the Purple Heart and an Army Commendation Medal 
with "V" device for heroism under fire.  The veteran's 
shrapnel injuries are well documented.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The Board is satisfied by the evidence of 
incurrence event.  See Hickson, supra.  The questioning that 
remains is whether his rheumatoid arthritis and 
osteoarthritis are related to his service injuries.  

The veteran has submitted his contentions that his arthritis 
is the result of his service.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has submitted statements from a K.W., M.D., in 
support of his claim.  These statements, from September 2003, 
January and September 2004, all indicate that the doctor 
thought that the veteran's rheumatoid arthritis was at least 
as likely as not related to the veteran's inservice shrapnel 
injuries.  The principal reason was that widely accepted 
medical knowledge indicates that prior injuries predispose a 
person to arthropathies including rheumatoid arthritis.  In 
his strenuously argued September 2004 letter, the doctor 
indicated that no other possible cause had been identified or 
posited, and that this also lends support to the shrapnel 
injury as the probable cause of the veteran's disability.  

The September 2004 letter also indicated that two other 
physicians had reached the same conclusion.  The first was an 
August 2001 opinion by a VA physician.  The Board has 
reviewed the August 2001 entry from this physician and 
observes that it does not address arthritis.  The physician 
noted a history of shrapnel wounds to the head, left arm, ear 
and leg and abdomen, and these were listed again in the 
Assessment.  There is no discussion of the etiology of the 
veteran's rheumatoid arthritis.  The second opinion 
referenced by K.W. is a January 2002 assessment provided by 
R.J., M.D., for the Social Security Administration.  As noted 
above, the claims file includes a copy of the veteran's SSA 
file.  The Board has reviewed the January 2002 assessment and 
observes that R.J. did not discuss the etiology of the 
veteran's rheumatoid arthritis.  

The Board is also concerned by K.W.'s statement regarding 
widely accepted medical knowledge and rheumatoid arthritis.  
During the course of the veteran's hypertension claim, K.W. 
submitted a statement tying the veteran's hypertension to his 
PTSD.  One of his principal reasons was, again, widely 
accepted medical knowledge of causation.  An October 2004 VA 
examination report indicated that such knowledge was not 
widely accepted and cited a specific example.  Furthermore, 
the veteran submitted an internet article about rheumatoid 
arthritis, which indicates that the cause of the disorder is 
unknown in the first sentence.  The article discusses 
possible causes, focusing on infections, before noting that 
the one positively correlated environmental hazard for 
rheumatoid arthritis is cigarette smoking.

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In light of the misrepresentations and K.W.'s past 
overstatement of medical knowledge, the Board gives little 
weight to his opinion.  

The Board places much more probative weight on the two VA 
examinations that were conducted in connection with his claim 
in January 2003 and August 2006, and the reports of these 
examinations reflect that both of these examiners came to the 
same conclusion regarding the etiology of his rheumatoid 
arthritis.  On review of the veteran's claims file and 
physical examination of the veteran, both indicated that his 
rheumatoid arthritis was not at least as likely as not 
related to service, based on a lack of inservice treatment 
and the many years between service and onset in the early 
1990's.  The August 2006 opinion also explicitly considered 
K.W.'s letters.  The examiner could not find medical 
literature to support a connection between rheumatoid 
arthritis and shrapnel injuries.  The examiner made a 
specific citation to a Harrison's Principles of Internal 
Medicine to show that medical literature points to specific 
infection or smoking as possible causes.  

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the 
case at hand, both VA opinions are based on physical 
examination of the veteran, review of the veteran's claims 
file and both offer rationale to support their conclusions.  
Both indicate that a nexus between shrapnel injuries and 
service is not at least as likely as not.  K.W.'s opinion in 
favor of the claim is entitled to little weight, as discussed 
above.  In light of the more probative opinions offered by 
the VA examiners, the Board concludes that the preponderance 
of the evidence is against a finding that the veteran's 
rheumatoid arthritis of the bilateral knees, bilateral 
ankles, left wrist and hand are at least as likely as not 
related to service.  

The Board also finds that the veteran's osteoarthritis is not 
likely related to service.  The veteran presently has 
bilateral knee osteoarthritis and osteoarthritis in his left 
hand.  The veteran was provided a January 1969 VA examination 
in connection with his original disability claims, which did 
not discover arthritis of the knees.  A December 1977 VA 
examination also did not find arthritis of the knees.  The 
diagnosis of knee and hand osteoarthritis did not occur for 
more than three decades after the veteran's separation from 
service, and there is no medical evidence suggesting a 
relationship between these diagnoses and service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's osteoarthritis of the bilateral knees and left hand 
are related to service.  The claims must be denied on a 
direct basis.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis (but not rheumatoid 
arthritis) becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran was provided a January 
1969 VA examination in connection with his original 
disability claims, which did not discover arthritis, and a 
December 1977 VA examination also did not find arthritis.  
There is no evidence to suggest that osteoarthritis was 
manifest within one year of service; thus, the veteran may 
not benefit from this presumption.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, diabetes mellitus and 
soft- tissue sarcomas.  38 C.F.R. § 3.309(e).  In-service 
exposure to herbicides (such as Agent Orange) is conceded due 
to the veteran's service in Vietnam.  The veteran's currently 
diagnosed disabilities do not, however, appear on the list of 
presumptively service connectable disorders contained in 
38 C.F.R. § 3.309.  As a result, the veteran may not benefit 
from the presumption.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's bilateral knee, bilateral 
ankle, left wrist and hand claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 30 for his PTSD.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated as 30 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability rating requires:

Total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.  
Although there is conflicting evidence regarding the severity 
of his psychiatric symptoms, the Board concludes that the 
most persuasive and probative evidence demonstrates no more 
than a mild level of occupational and social impairment.

At the veteran's initial evaluation in February 2003, he 
reported symptoms consistent with PTSD.  He reported sleeping 
problems, jumpiness, shaking, which was controlled by 
medication, and a "temper."  The veteran was alert and 
oriented to person, place and time.  His thought processes 
and content were normal.  He became anxious on discussing his 
experiences in Vietnam.  His speech was clear, coherent and 
logical.  His affect was appropriate.  He had no homicidal or 
suicidal ideation.  His insight was limited.  His GAF score 
at that time was 69.  

The veteran also underwent a January 2005 VA examination.  
The report indicates that veteran reported flashbacks, 
anxiety, night sweats and dreams about his Vietnam experience 
and poor frustration tolerance.  On examination, the veteran 
was alert and oriented to time, place and person.  He was 
clean, adequately dressed and groomed.  Speech was coherent 
and normal in rate, rhythm and tone.  He had goodbye contact 
and appropriate interpersonal interaction.  Thought processes 
were logical and goal directed.  Thought content had no overt 
or reported psychosis, delusion or hallucination.  No 
suicidal or homicidal ideation was reported or evidenced.  
His mood was euthymic.  Affect was congruent, broad in range, 
and appeared well-modulated.  His sleep was poor in quantity 
and quality.  His memory was grossly intact, both short and 
long term, though the veteran reported that he felt his 
concentration and short term memory were not as good as they 
used to be.  His insight was poor and judgment fair.  The 
veteran received a GAF of 65.  

The veteran's symptoms were reported as much more severe by a 
private evaluation done in October 2005.  The veteran 
reported suicidal thoughts, though he also indicated that his 
family kept him from it.  The veteran's speech was relevant, 
logical and coherent.  His mood and affect were depressed, 
sad and anxious.  His attention and concentration were 
adequate.  His thought processes were logical, sequential and 
pertinent, though at times circumstantial.  He reported daily 
flashbacks, and checking perimeter before going to bed.  The 
examiner indicated frequent panic attacks.  His GAF score was 
a 45.  The examiner concluded that the veteran's prognosis 
was very guarded, with a static condition with no possible 
improvement.

The veteran was last evaluated at an August 2006 VA 
examination.  In addition to similar symptoms as reported in 
February 2003, the veteran discussed his personal life and 
relationships.  The veteran has been married for nearly forty 
years.  He describes his relationship with his wife as good.  
They have two grown sons.  He has indicated a good 
relationship with the older son, and a not good relationship 
with the younger, due to the son's behavior.  He reported 
playing poker with a few friends once or twice a week, for 
four to five hours at a time.  He likes to fish once a week 
during the fishing season.  The veteran described episodes of 
anxiousness that he experienced a few times per year.  The 
examiner noted that these did not fit the definition of panic 
attacks.  The examiner concluded that the veteran's PTSD was 
"not severe enough to interfere with occupational and social 
functioning."  The examiner also noted the veteran's primary 
difficulties were related to his physical ailments, including 
rheumatoid arthritis.  The veteran received a GAF of 70.  

The veteran's private psychiatrist also sent an August 2006 
letter.  This communication did not evaluate the veteran's 
PTSD, but merely commented that he continued to suffer from 
depression and anxiety with panic attacks.  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The veteran's examination reports disagree.  His three VA 
examinations resulted in assessments of high functioning and 
GAF scores of 65 to 70.  This would indicate a "mild" level 
of impairment.  However, the October 2005 private evaluation 
assigned a GAF of 45, which indicates "serious" symptoms.  
The difference in the veteran's GAF scores appears to reflect 
a disagreement over the severity of his symptoms.  His 
reported relationships and hobbies appears to be consistent 
between the VA examinations and the private examination.  The 
veteran reported suicidal thoughts at the October 2005 
private evaluation, but not at the three VA examinations.  
The veteran reported frequent panic attacks at the October 
2005 private evaluation, but the attacks were rare according 
to the VA examination reports.  

The Board recognizes that the evidence does demonstrate a few 
of the criteria specifically listed in the criteria for a 50 
percent rating.  He had a single report of circumstantial 
speech, one report of panic attacks more than once a week, 
and one report of depressed affect.  However, there has 
consistently been no indication of difficulty in 
understanding complex commands or memory impairment.  The 
veteran's judgment and thought processes were intact.  The 
veteran reported that his anxiety effected his ability to 
interact with others, but this does not appear to be severe.  
The veteran reports a good relationship with his family, 
spending significant amounts of time with friends.  He has 
fishing as a hobby.  The veteran appears retired due to 
physical reasons, not an inability to work with others.  The 
veteran simply does not show difficulty in difficulty in 
establishing and maintaining effective social relationships.  
The veteran's GAF scores preponderate toward a higher level 
of functioning.  

The Board finds that the consistency of the numerous VA 
examinations simply outweigh the results of the October 2005 
private evaluation, particularly given that the severity of 
his disorder as described in that examination diverges so 
extremely from the veteran otherwise high level of 
functioning as demonstrate in the three VA examinations.  For 
this reason, the Board finds that the preponderance of the 
evidence shows that the veteran's PTSD is manifested by no 
more than mild symptoms of depression, anxiety, flashbacks, 
sleep disturbances and occasional panic attacks, which are 
not productive of a difficulty in establishing and 
maintaining effective social relationships.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 30 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's initial rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. TDIU

The veteran contends that his service connected disabilities 
render him unemployable.  However, for the reasons that 
follow, the Board concludes that assignment of TDIU is not 
warranted.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is currently service connected for PTSD, rated as 
30 percent disabling, for hypertension, rated as 10 percent 
disabling, and for scars of the right ear, right medial 
thigh, left upper arm and upper abdomen, all rated 
noncompensably disabling.  The veteran's combined rating is 
40 percent.  38 C.F.R. § 4.25.  Thus, the veteran does not 
meet the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

Having reviewed the complete record, the preponderance of the 
evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable.  In Van 
Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

The record reflects that the veteran's physical ailments, in 
particular his rheumatoid arthritis, render him unemployable, 
not his service connected disabilities.  The veteran 
completed high school, served in the Army, worked briefly for 
General Electric prior to and after service, moved on to 
Ashland Oil for a few months before entering the mobile home 
business.  The veteran worked for 25 years in his own 
business selling manufactured homes from which he retired in 
April 2001.  Significantly, the veteran was granted SSA 
disability benefits in September due to his rheumatoid 
arthritis.  The benefits decision listed no secondary 
diagnosis.  While the veteran has brought service connection 
claims for his arthritis, the Board has concluded that 
service connection is not warranted, as discussed above.  

The veteran's PTSD has been determined to be mild in nature, 
as discussed above.  The veteran continues to function 
socially and carry on good relationships with those close to 
him, and the GAF scores assigned on VA examination show only 
mild impairment and weigh against a finding that this 
disability prevents him from obtaining or securing 
employment.  In fact, the GAF scores assigned on VA 
examination strongly suggest that the disorder has little 
impact on his employability, and, for the reasons set forth 
above, the Board places more probative weight on the GAF 
scores assigned on VA examination than the one offered on 
private examination in October 2005.

The veteran's shrapnel wounds scars have been determined not 
to be compensably disabling and the Board notes that the 
disability caused by these scars appears to be static.  There 
is no indication of how or why these scars should suddenly 
now interfere with his employability after so many years of 
quiescence.  Finally, there is no indication that his 
hypertension significantly limits his employability.  The 
veteran is on medication and avoids physical exertion, but 
his principal limitation physically is arthritis, not 
hypertension.  

In sum, the record demonstrates that the veteran had a long 
and apparently successful career, before a non service 
connected disability rendered him unemployable.  Accordingly, 
in the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
schedular disability evaluations, the preponderance of the 
evidence is against the veteran's claim that he is precluded 
from securing substantially gainful employment solely by 
reason of his service-connected disorders or that he is 
incapable of performing the mental and physical acts required 
by employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder is denied.  

Entitlement to TDIU is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


